Pension SERP 2008

SPACE SYSTEMS/LORAL, INC. SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN

Informally Known As

the Loral SERP or the Loral Pension SERP

Restated to reflect

amendments made through

December 17, 2008

1

TABLE OF CONTENTS

Page

     
INTRODUCTION
Article I — Definitions
Annuity Starting Date.
Pre-2009 rules:
 




Basic Plan.
Basic Plan Benefit.
Beneficiary.
Board.
Cause.
Code.
Committee.
Company.
Employer.
ERISA.
FICA.
Investment Committee.
 











Joint and survivor annuity.

Loral.
Participant.
Plan.
Plan Year.
Post-Termination Bonus.
Proper Application.
 





QDRO or Qualified Domestic Relations Order.
Qualified Pre-Retirement Survivor Annuity.

QPSA.
Reg. §.
Separation from Service.
 


“Social Security Wage Base.”

Spouse.
SS/L.
 

Trust Agreement or Trust.

Trustee.
Article II — Benefits
2.1
2.2
2.3
2.4
2.5
2.6
 

Eligibility for Plan Payment and Benefit Formula Rules.
Post-Termination Bonuses Credited as Compensation under Plan.
Post-Retirement Death Benefits.
Pre-Retirement Death Benefits.
Small Benefit Immediate Lump Sum Cashout Rules
Benefits under Multiple Qualified Plans



  2.7   Suspension of Accruals under Basic Plan; or Employer’s Withdrawal from
Basic Plan.  



  2.8   Form of Annuity Paid under this Plan.  

      Article III — Administration; Accrued Benefits; Right to Amend

3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9
  The Committee — the Plan Administrator.
Rules and Powers of the Committee.
Claims Procedure.
QDRO Claim.
Indemnification of Plan Fiduciaries.
Power to Execute Plan and Other Documents.
Conclusiveness of Records.
Plan Amendments and Termination.
Investment Committee.

      Article IV — Vesting and Forfeiture

4.1
4.2
4.3
4.4
  Vesting.
Cause.
Forfeiture after Plan Benefits have Commenced.
Determinations by Committee.

      Article V — General Provisions

5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
5.11
5.12
5.13
5.14
  No Assignment or Alienation of Benefits.
FICA & Other Withholding Taxes.
No Right to Continue Employment.
Unfunded Plan.
Governing Law, Code §409A, and Construction of this Plan Document.
Payment of Benefits.
Payment to a Minor or Incompetent.
Doubt as to Right to Payment.
Missing Payees.
Mistaken Payments.
Receipt and Release for Payments; Discharge of Liability.
Illegality of Particular Provisions.
Gender and Number.
Headings of Sections and Articles.

2

INTRODUCTION

This plan, the Space Systems/Loral, Inc. Supplemental Executive Retirement Plan
(the “Plan”) was established to offset certain limitations placed on benefits
received under the Plan sponsor’s qualified defined benefit pension plan. These
limits are imposed by the Internal Revenue Code, and restrict both the maximum
amount of compensation that can be taken into account, and the maximum amount of
benefits that can be paid under a qualified plan.

The Plan sponsor established this Plan effective April 23, 1996 to permit
employees and their beneficiaries to enjoy the benefits that would have been
provided to them, but for these Code limitations.

The Plan is therefore an “excess benefit plan” as defined by the Employee
Retirement Income Security Act of 1974, as amended. The Plan shall be known as
the Space Systems/Loral, Inc. Supplemental Executive Retirement Plan, or as the
Loral SERP or Loral Pension SERP.

Restatements & Change of Plan Sponsor

The Plan was initially effective April 23, 1996.

The Plan has been restated to reflect amendments made through December 17, 2002;
and restated again to reflect amendments made through December 17, 2008.

The sponsorship of the Plan was adopted by Loral Space & Communications Inc.,
effective November 20, 2005. The Plan had been initially established by Space
Systems/Loral, Inc.

Article I — Definitions

The following terms shall have the designated meaning, unless a different
meaning is clearly required by the context:

Annuity Starting Date.

Subject to Section ý2.6, a Participant’s “Annuity Starting Date” shall be
determined under these rules:



  (a)   Pre-2009 rules:



  (1)   The Annuity Starting Date under this Plan will generally be the “Annuity
Starting Date” defined in the Basic Plan, provided that by the close of calendar
year 2008 the Participant (1) is fully vested under Article IV of this Plan;
(2) has made “Proper Application” for an “Annuity Starting Date” in or before
calendar year 2008 under the Basic Plan, as defined by that plan; (3) is
eligible to incur an “Annuity Starting Date” under the Basic Plan, as that term
is defined in the Basic Plan, and (4) has met the payment eligibility criteria
set out in Section ý2.1.1. If an “Annuity Starting Date” is determined under
this paragraph, it will be considered to be determined under the “Pre-2009
rules.”



  (2)   The definition of “Annuity Starting Date” set out in the preceding
paragraph (a)(1) will apply to all Plan Participants who meet the criteria set
out in paragraph (a)(1), even if their Plan benefits do not actually begin until
after 2008.



  (b)   Post-2008 rules.



  (1)   If a Plan Participant does not meet the criteria set out in the
preceding provisions of subsection (a) of this definition, he will incur an
Annuity Starting Date if he meets all the eligibility requirements for Plan
payment set out in Section ý2.1.1. In this event, his Annuity Starting Date must
be the later of either (1) the first day of the calendar month coincident with
or immediately following the day that the Participant reaches age 55, or (2) the
first day of the calendar month that is six months after the date of the
Participant’s Separation from Service. Any “Annuity Starting Date” under this
Plan that is determined under this paragraph will be considered to be determined
under the Post-2008 rules.



  (2)   The Annuity Starting Date set out in the preceding paragraph cannot be
delayed or accelerated. It is a mandatory payment date. Participants shall not
be given any election or power to change the timing of this date.



  (3)   An immediate lump-sum payment of a small benefit, made under Sections
ý2.5 or ý2.4 after 2008 will be subject to the timing rules of an Annuity
Starting Date determined under the Post-2008 rules of this paragraph (b).

Basic Plan.

The qualified defined benefit pension plan sponsored by SS/L (through
November 19, 2005) or by Loral (effective November 20, 2005), in which a
Participant participates. If a Participant has an interest in more than one such
plan, then the term “Basic Plan” shall refer to such plans collectively, except
as this Plan’s context shall otherwise require.

Basic Plan Benefit.

The benefit amount accrued by a Participant under a Basic Plan.

Beneficiary.



  (a)   General definition. Beneficiary means the person, trust, estate, or
other entity entitled to receive benefits (if any) after the Participant’s death
under the Plan



  (b)   Pre-2009 rules. If the Annuity Starting Date of a Participant is
determined under the Pre-2009 rules, the Beneficiary shall be the same as the
Participant’s beneficiary under the Basic Plan.



  (c)   Post-2008 rules.



  (1)   If the Annuity Starting Date of a Participant is determined under the
Post-2008 rules, then the Participant may select a Beneficiary by making Proper
Application before his Annuity Starting Date. The deadline for this Proper
Application will be determined by procedures set by the Committee.



  (2)   If the Participant fails to make a Proper Application by this deadline,
then (1) he shall have no Beneficiary if he is unmarried on his Annuity Starting
Date (or is determined by the Committee to be unmarried as of that date, based
on the most recent and reliable information that it has received); and (2) will
have his Spouse as his deemed designated Beneficiary, if he is married on his
Annuity Starting Date (or is determined by the Committee to be married on that
date, based on the most recent and reliable information that it has received).



  (3)   Proper Application for a married Participant to select a Beneficiary who
is not his Spouse must comply with the rules set out in Section ý2.8.4.



  (4)   In no event will a Beneficiary designation be permitted to affect,
modify, or delay a Participant’s Annuity Starting Date.

Board.

The Board of Directors of the Company, or the Board’s Executive Committee or
Compensation Committee.

Cause.

The term ”Cause” is defined in Section ý4.2.

Code.

The Internal Revenue Code of 1986, as amended from time to time, and all
applicable regulations, administrative guidance, and judicial rulings..

Committee.

The administrative Committee appointed to administer the Plan pursuant to
Article III. The Committee is the plan administrator.

Company.

The Company is the Plan sponsor. From April 23, 1996 through November 19, 2005,
the Company was Space Systems/Loral, Inc. (“SS/L”). Effective November 20, 2005,
the Company is Loral Space & Communications, Inc. (“Loral”).

Employer.



  (a)   Any subsidiary or affiliate of the Company which has adopted this Plan
and its related trust (if established or maintained), so as to become a
participating employer in the Plan, with the consent of the Company.



  (b)   Each Employer shall act by resolution of its Board of Directors. If the
Employer is a limited liability company, it shall act by resolution of its Board
of Managers; if the Employer is any other entity that is not a corporation, then
it shall act by resolution of the Board of Directors of either its parent
corporation, managing general partner, or general partner; if such a partner is
not a corporation, then by the Board of Directors of the managing general
partner (or general partner) of the managing general partner (or general
partner), etc.



  (c)   If the context of the Plan provision requires, the term “Employer” shall
also include the Company.



  (d)   With respect to any Participant or Beneficiary, the term “Employer”
shall mean the Employer for which the Participant is or was a common-law
employee.

ERISA.

The Employee Retirement Income Security Act of 1974, as amended from time to
time, and all applicable regulations, administrative guidance, and judicial
rulings.

FICA.

FICA refers to the Federal Insurance Contributions Act employment tax imposed on
employees.

Investment Committee.

The group of one or more persons created at the discretion of the Board to have
investment authority over Trust or Plan assets, as described in Section ý3.9.

Joint and survivor annuity.

The term “joint and survivor annuity” is a form of annuity benefit provided
under the Basic Plan, which pays a specific monthly payment for the life of the
Participant, and a benefit to any surviving beneficiary. Under this Plan, a 50%
joint and survivor annuity is offered as an optional form of payment. The
definition and calculation rules of that benefit will be those set for a 50%
joint and survivor annuity by the Basic Plan. The 50% joint and survivor annuity
under this Plan shall be the actuarial equivalent of a single life annuity under
this Plan.

Loral.

Loral Space & Communications Inc., and depending on the context, its
subsidiaries, affiliates, or its successor as Plan sponsor. Loral shall act by
resolution of the Board. Loral became the Plan sponsor effective November 20,
2005.

Participant.

(1) A Participant in the Basic Plan who accrues benefits under that plan on or
after April 1, 1996 and whose Basic Plan Benefit is limited by § 415 of the Code
or whose compensation for purposes of calculating a Basic Plan Benefit is
limited by § 401(a)(17) of the Code.

(2) However, to the extent that the Basic Plan provides an enhanced
“contributory” formula, under which the highest level of Basic Plan accruals are
earned only if the Basic Plan participant voluntarily makes salary deferral
contributions to the Basic Plan, then an individual can only be a Participant
accruing benefits under this Plan during those periods that he made such
contributions to the Basic Plan.

(3) In addition, effective November 1, 2007, a Participant will also include any
“Participant” as that term is defined in the Basic Plan, who receives a
Post-Termination Bonus. Such a payment will cause the eligible “Participant” (as
defined under the Basic Plan) to become a Participant of this Plan, even if the
amount of the Post-Termination Bonus does not exceed any limit set by Code § §
415 or 401(a)(17).

(4) As context demands, the term “Participant” shall also include a former
Participant.

Plan.

This Space Systems/Loral, Inc. Supplemental Executive Retirement Plan, as
amended, and as from time to time in effect.

Plan Year.

The Plan Year of this Plan will be that of the Basic Plan.

Post-Termination Bonus.

A Post-Termination Bonus is recognized as credited compensation under this Plan,
for the purpose of determining the Plan benefit, under the rules of Section
ý2.2. A bonus will only be considered to be a Post-Termination Bonus if it is:



  (1)   paid on or after November 1, 2007, and



  (2)   paid under the Loral Management Incentive Bonus program, and



  (3)   paid to a “Participant” who has been “laid off,” as both those terms are
described in the Basic Plan.



  (4)   Additionally, a bonus will be considered a Post-Termination Bonus only
if it is not credited as compensation under the Basic Plan; and



  (5)   a bonus will be considered a Post-Termination Bonus only if its
recipient made voluntary contributions to the Basic Plan for the entire period
of service which gave rise to the bonus.



  (6)   A Post-Termination Bonus is not required to equal or exceed any specific
amount, in order to be recognized as credited compensation by the Pension SERP.



  (7)   A post-employment bonus that is credited as compensation under the Basic
Plan will be treated as would any other amount credited under the Basic Plan,
under Section ý2.1.2.

Proper Application.

For all Plan purposes, making any election, granting any consent, giving any
notice or information, and making any communication whatsoever to the Committee
or its delegates, in compliance with all Plan procedures, on forms or websites
provided by the Committee, and providing all information required by the
Committee. A Proper Application will be deemed to have been made only if it is
properly completed, as determined by the Committee.

QDRO or Qualified Domestic Relations Order.

A QDRO shall mean an order as defined in Code Section 414(p), and shall be
subject to all administrative rules established under the Basic Plan. The
Committee shall have full discretionary authority to determine whether any court
order is a QDRO.

Qualified Pre-Retirement Survivor Annuity.

This term “Qualified Pre-Retirement Survivor Annuity” or “QPSA” as used in this
Plan shall have the meaning that it has under the Basic Plan. A QPSA is a form
of benefit paid to the surviving Spouse of a Participant who has died before
incurring an Annuity Starting Date. The term “Spouse” is defined uniquely by the
Basic Plan, in the context of eligibility for a QPSA. That definition of
“Spouse” shall apply to this Plan for the purposes of Section ý2.4.

QPSA.

The term “QPSA” refers to a “Qualified Pre-Retirement Survivor Annuity,” as
defined in this Article I.

Reg. §.

This abbreviation means “Treasury Regulation Section.” It shall refer to a
regulation section promulgated by the Treasury, and shall also reflect any
applicable amendments or IRS or judicial guidance.

Separation from Service.



  (a)   The term “Separation from Service” shall have the meaning set by Reg.
§1.409A-1(h). The term shall apply only to a Participant whose Annuity Starting
Date is determined under the Post-2008 rules.



  (b)   Specifically, a Separation from Service shall be considered to occur on
the date as of which the Employer and Participant reasonably anticipate that
either (1) no further services will be performed, or (2) that the Participant
will continue to perform services for the Employer, as either a regular employee
or as an independent contractor, but that the Participant’s work schedule or
bona fide level of services will permanently be less than 50% of the average
schedule or level that the Participant had performed, over the previous three
anniversary years.



  (1)   Further, a Separation from Service shall occur only if the Participant
does not exceed the less-than-50% schedule that is detailed in the preceding
sentence.



  (c)   If a Participant’s Annuity Starting Date is (1) initially determined
under the Post-2008 rules on account of a Separation from Service, but (2) the
Participant initially undergoes a termination of employment that does not meet
the criteria of a Separation from Service, then the Annuity Starting Date will
be delayed until the Participant has incurred a Separation from Service that
meets all the criteria of a “separation from service” as defined in Reg.
§1.409A-1(h). The Annuity Starting Date will then be the first day of the month
coincident with or immediately following this ultimate Separation from Service.



  (1)   In this event, the Plan will deem that the Participant had undergone his
initial termination of employment on the date of his ultimate Separation from
Service.



  (2)   Further, in this event, the circumstances of the initial termination of
employment will determine the benefit paid under this Plan, rather than the
circumstances of the ultimate “Separation from Service,” should this
consideration affect Plan benefits or procedures.



  (d)   This definition may be changed only under the rules set out in Reg.
§1.409A-1(h)(1)(ii).

“Social Security Wage Base.”

This term is defined in the Basic Plan.

Spouse.

A ”Spouse” shall be defined as that term is defined under the Basic Plan. The
special rules of that definition, which apply to a QPSA, shall apply for the
purposes of Plan Section ý2.4.

SS/L.

Space Systems/Loral, Inc., and depending on the context, its subsidiaries,
affiliates, or its successor as Plan sponsor. SS/L shall act by resolution of
the Board. SS/L was the Plan sponsor from April 23, 1996 through November 19,
2005.

Trust Agreement or Trust.

The document executed by SS/L and by the Trustee, which was subsequently adopted
by Loral, fixing the rights and liabilities of each with respect to holding
assets to be used to pay Plan benefits, should any such assets be held in the
Trust. The Trust is established pursuant to the Company’s intention that the
Plan shall be an unfunded plan, as detailed in Section ý5.4. The Company intends
that no Trust need be established. If a Trust is established, the Company does
not intend that it needs to be maintained.

Trustee.

The trustee or trustees that may from time to time hold office pursuant to the
Trust Agreement. As of June 30, 2003, the Trustee is the Frank Russell Trust
Company, pursuant to the Amended and Restated Trust Agreement made as of the
30th day of June 2003 between Space Systems/Loral, Inc. and Frank Russell Trust
Company, known as the “Loral SERP Trust.” As context requires, the term
“Trustee” may refer to either the Plan record-keeper, or to the fiduciary with
responsibility for investing and holding the Plan’s assets. As clarity requires,
this document shall specify whether the record-keeper or such a fiduciary shall
substitute for the term “Trustee,” as the term “Trustee” appears within this
document.

              Article II -   Benefits 2.1   Eligibility for Plan Payment and
Benefit Formula Rules.      
 
    2.1.1     General Eligibility Rules.
 
           



  (a)   An employee of an Employer will be eligible to be paid a benefit under
this Plan only if he (1) meets all the criteria set out in the definition of
“Participant;” and is and remains vested under this Plan, as detailed in
Article IV.



  (b)   Further, benefits will be provided under this Plan to a Participant or
Beneficiary only to the extent that the particular Employer of the Participant
has actually funded the benefit. No other Employer will be responsible for
providing a Participant’s Plan accrued benefits, or for making contributions
with respect to those accrued benefits, even if such an “other” Employer is
within the same 80% controlled group as the particular Employer of the
Participant.



  (c)   A Beneficiary will be eligible to be paid a Plan benefit only with
respect to an individual who meets the criteria set out in the definition of
“Participant,” and who satisfies the vesting criteria of Article IV.



  (d)   Plan benefits paid to a Participant shall commence on his Annuity
Starting Dates.



  2.1.2   General Formula Rules.

The benefit payable under this Plan shall be calculated as the amount determined
under Section ý2.1.3 minus the amount determined under Section ý2.1.4,
supplemented by the amount described in Section ý2.2. Subject to Sections ý2.3
and ý2.4, the Plan benefit shall commence as of the Participant’s Annuity
Starting Date and continue for the remainder of the Participant’s life.



  2.1.3   SERP Formula Benefit.



  (a)   The benefit payable under this Section ý2.1.3 is the benefit payable to
the Participant under the Basic Plan as of his Annuity Starting Date under this
Plan, irrespective of any limitations imposed by § 415 or § 401(a)(17) of the
Code.



  (b)   However, notwithstanding the preceding paragraph, the following rule
will apply to the extent that the Basic Plan provides an enhanced “contributory”
formula, under which the highest level of Basic Plan accruals are earned only if
the Basic Plan participant voluntarily makes salary deferral contributions to
the Basic Plan.



  (1)   In this event, an eligible individual will accrue benefits under this
Plan only with respect to those periods of Service (as defined under the Basic
Plan) during which he made these voluntary salary deferrals under the Basic
Plan.



  2.1.4   Basic Plan Benefit.



  (a)   General rules. The benefit under this Section ý2.1.4 is the benefit
payable to the Participant under the Basic Plan, after compliance with §§ 415
and 401(a)(17) of the Code.



  (b)   Post-2008 rules.



  (1)   If the Participant’s Annuity Starting Date under the Basic Plan has not
yet occurred as of the Annuity Starting Date under this Plan, then:



  (A)   the benefit under this Section ý2.1.4 shall be calculated as the
actuarial equivalent (as determined under the Basic Plan) of the Basic Plan
Benefit accrued as of the Annuity Starting Date under this Plan.



2.2   Post-Termination Bonuses Credited as Compensation under Plan.



  (a)   General rules. Effective November 1, 2007, the benefit payable under
Section ý2.1.3 shall be calculated to credit as compensation any
Post-Termination Bonus paid to a Participant.



  (1)   The formula of the Basic Plan shall be applied to this deemed credited
compensation, so as to augment the benefit payable by this Plan, subject to the
specific additional rules of this Section ý2.2.



  (2)   A bonus will be credited as a Post-Termination Bonus under this Plan
only if it meets the specific definition of Post-Termination Bonus set out in
Article I.



  (b)   Rules regarding specific Basic Plan formulas to apply to the
Post-Termination Bonus; Social Security Wage Base rules.



  (1)   The Basic Plan provides two different benefit formulas, depending on
whether credited compensation falls above or below the Social Security Wage
Base.



  (2)   For the purpose of determining an accrued benefit under this Plan with
respect to a Post-Termination Bonus, the Post-Termination Bonus will be deemed
to have been the sole credited compensation under the Basic Plan and this Plan,
for the calendar year in which it is paid. Accordingly, the Social Security Wage
Base rules of the Basic Plan will apply to the Post-Termination Bonus as if the
recipient had received no other credited compensation, for the calendar year of
the bonus payment.



  (3)   The applicable Social Security Wage Base will be that of the year of
payment (rather than that of the year for which Service was performed, for which
the bonus was paid).



2.3   Post-Retirement Death Benefits.



  (a)   Pre-2009 rules. If a Participant’s Annuity Starting Date is determined
under the Pre-2009 rules, then this paragraph shall apply. Upon the death of the
Participant after his Annuity Starting Date, benefits will continue to be paid
to such Participant’s Beneficiary in an amount equal to the benefit determined
under Section ý2.1 multiplied by a fraction, the numerator of which is the
benefit payable from the Basic Plan after the Participant’s death, and the
denominator of which is the benefit payable from the Basic Plan immediately
before the Participant’s death. No amount will be paid after the Participant’s
death under this Plan if no such benefits are paid under the Basic Plan.



  (b)   Post-2008 rules. If a Participant’s Annuity Starting Date is determined
under the Post-2008 rules, then this paragraph shall apply. Post-retirement
death benefits shall be paid following the death of a Participant only if he had
elected or been deemed to have elected a 50% joint and survivor annuity (under
rules for a deemed election set out in Section ý2.8.3). In this event, the Basic
Plan’s general rules regarding 50% joint and survivor annuity payments will
govern the payment of the survivor annuity payments under this Plan.



2.4   Pre-Retirement Death Benefits.



  (a)   Pre-2009 rules. If a Participant’s death occurs before 2009 and before
his Annuity Starting Date, then this paragraph shall apply. Upon the death of
the Participant prior to his Annuity Starting Date, his Beneficiary shall
receive a benefit equal to the difference between the benefit received by such
Beneficiary under the Basic Plan and the benefit that would have been paid under
the Basic Plan irrespective of any limitations imposed by § 415 or 401(a)(17) of
the Code. No amount will be paid under this Plan on account of the Participant’s
death prior to his Annuity Starting Date, unless such benefits are paid under
the Basic Plan. The benefit under this Section ý2.4 will be paid at the same
time as the QPSA benefit under the Basic Plan.



  (b)   Post-2008 rules. If a Participant’s death occurs after 2008, but before
his Annuity Starting Date, then this paragraph shall apply. A Plan death benefit
will be paid only to the Participant’s Spouse. For the purpose of this
paragraph, a spouse will be considered to be a Spouse only if the spouse would
be eligible to receive a QPSA under the Basic Plan. The amount of the death
benefit will be equal to the difference between the QPSA benefit received by
such Beneficiary under the Basic Plan (calculated as if the QPSA payment date
under the Basic Plan were the payment date under this Plan) and the benefit that
would have been paid under the Basic Plan irrespective of any limitations
imposed by § 415 or 401(a)(17) of the Code (calculated with the same deemed
payment date attributed to the Basic Plan). The benefit under this paragraph
shall be paid on the first day of any calendar month that falls during the
90-day period immediately following the later of (1) the first day of the
calendar month immediately following the Participant’s death or (2) the first
day of the month coincident with or immediately following the date that would
have been the deceased’s 55th birthday. The Spouse will have no power or
authority to select the start date of the Plan benefit; this determination shall
be solely within the discretion of the Committee. If the Spouse does not make
Proper Application to receive the benefit under this Section ý2.4 under the
deadlines set by the Committee, then the Committee has the discretion to
determine the benefit forfeited, in order to preserve the mandatory payments
dates set under this Section ý2.4.



2.5   Small Benefit Immediate Lump Sum Cashout Rules. The following rules shall
apply notwithstanding any other provision of this Plan.



  (a)   Benefits under this Plan shall be paid in a single lump sum if the
Committee determines that the actuarial present value of a Participant’s benefit
under Section ý2.1.2 or a Beneficiary’s benefit under Section ý2.4 is $10,000 or
less. In making this calculation, the actuarial assumptions set forth in the
small benefit cashout provisions of the Basic Plan shall be used. Present value
calculations under this Section ý2.5 may be made (1) in connection with the
Participant’s Annuity Starting Date; (2) following the Participant’s death,
should he die before incurring an Annuity Starting Date; or (3) before 2009, in
connection with the Participant’s separation from service. Once made, a present
value calculation will not be recalculated.



  (b)   Prior to 2009, the Committee may make present value calculations under
this Section ý2.5, within its discretion. Any such calculations shall be made
from time to time. Accordingly, in the event of a Participant’s separation from
service or death, the present value calculation may take place immediately, or
after some time has elapsed, or not at all.



  (c)   Prior to 2009, the present value calculation of the Plan benefit shall
be deemed to have been made as of the Annuity Starting Date, in the event that
it is made in connection with an Annuity Starting Date. If a present value
calculation has been delayed for any reason, and is made shortly before an
Annuity Starting Date, it shall be deemed to have been made as of the Annuity
Starting Date, as determined within the sole discretion of the Committee.



  (d)   After 2008, the present value calculation of the Plan benefit under this
Section ý2.5 shall be determined in connection with an Annuity Starting Date, or
a benefit payable under Section ý2.4. In no event may an Annuity Starting Date
determined under the Post-2008 rules, or the commencement of a benefit under
Section ý2.4 be affected, modified, or delayed on account of a present value
calculation required under this Section ý2.5.



  (e)   For Annuity Starting Dates before 1998, the applicable amount under this
Section was $3,500. From 1998 through 2007, it was $5,000; during 2008 it was
$7,500.



  (f)   This Section ý2.5 shall be administered without regard to Code Section
401(a)(31). Accordingly, no mandatory rollovers of small cash-out amounts to an
IRA need ever be made under this Plan.



2.6   Benefits under Multiple Qualified Plans. The following rules shall only
apply if a Participant or Beneficiary has an Annuity Starting Date determined
under the Pre-2009 rules or a benefit under Section ý2.4 determined under the
Pre-2009 rules.



  2.6.1   Different Annuity Starting Dates. Benefits under this Plan shall be
payable as of the Participant’s earliest Annuity Starting Date under all Basic
Plans. In the event that the Participant has benefits payable under different
Basic Plans, with different Annuity Starting Dates, then the amount of his
benefit under this Plan shall initially be determined based only on the Basic
Plans for which the Participant’s Annuity Starting Date has occurred, as though
such Plans were the only Basic Plans in which the Participant had accrued a
benefit. When benefits later begin under the other Basic Plans, benefits
hereunder shall be increased to reflect the intent of this Plan to fully make up
to the Participant the benefits he had not received under all Basic Plans, as a
result of the Code’s limitations.



  2.6.2   Same Annuity Starting Dates. If a Participant’s Annuity Starting Date
is the same under all Basic Plans, then that date will be the Annuity Starting
Date under this Plan.



  2.6.3   Death Benefits. If benefits are paid under multiple Basic Plans in
different forms, the death benefits pursuant to Section ý2.4 shall be determined
with respect to each individual plan.



2.7   Suspension of Accruals under Basic Plan; or Employer’s Withdrawal from
Basic Plan.



  (a)   Should a Basic Plan ever be amended so as to suspend the future accrual
of benefits, then a precisely corresponding amendment shall be deemed to have
been made to this Plan. Accordingly, should the crediting of future accruals
cease under a Basic Plan as of a specific date, then the crediting of future
accruals will cease under this Plan, in connection with that Basic Plan, as of
the same date.



  (b)   Similarly, if any Employer should withdraw from the Basic Plan, then
accruals under this Plan would cease in connection with Participants who are
employed by that Employer, simultaneously with the cessation of accruals under
the Basic Plan.

              2.8   Form of Annuity Paid under this Plan.      
 
    2.8.1     General rules.
 
           



  (a)   Subject only to Section ý2.5, the form of benefit under this Plan shall
be an annuity, determined under the further rules of this Section ý2.8.



  (b)   Under all circumstances, the actuarial factors of the Basic Plan and the
general calculation rules of the Basic Plan will be used to calculate the
annuity amount payable under this Plan, using the ages of the Participant and
his Beneficiary (if applicable) as of the Participant’s Annuity Starting Date
(or the Beneficiary’s payment start date) under this Plan.



  2.8.2   Rules before 2009. If a Participant’s Annuity Starting Date is
determined under the Pre-2009 rules, then his Plan annuity benefit will follow
the form and schedule of his Basic Plan annuity payment. All elections made with
respect to his Basic Plan benefit payment will fully apply to this Plan’s
benefit payment. The Participant will have no power to select his form of
benefit, under this Plan.



  2.8.3   Rules after 2008. If a Participant’s Annuity Starting Date is
determined under the Post-2008 rules, then he will be permitted to choose one of
only two forms of annuity benefits – a single life annuity, or a 50% joint and
survivor annuity. The definitions of those two terms will be determined under
the Basic Plan.



  (1)   Elections regarding a Participant’s choice of annuity must be made by
Proper Application before a Participant’s Annuity Starting Date. The deadline
for this Proper Application will be determined by procedures set by the
Committee.



  (2)   If the Participant fails to make a Proper Application by this deadline,
then (1) he shall receive a single life annuity if he is unmarried on his
Annuity Starting Date (or is determined by the Committee to be unmarried as of
that date, based on the most recent and reliable information that it has
received); or (2) will receive a 50% joint and survivor annuity with his Spouse
as his deemed designated Beneficiary, if he is married on his Annuity Starting
Date (or is determined by the Committee to be married on that date, based on the
most recent and reliable information that it has received).



  (3)   In no event will a selection of annuity form be permitted to affect,
modify, or delay a Participant’s Annuity Starting Date.



  2.8.4   Spousal consent rules after 2008.



  (a)   If a Participant is married on his Annuity Starting Date, and his
Annuity Starting Date is determined under the Post-2008 rules, then his Proper
Application to select a single life annuity (or a non-Spouse Beneficiary) will
require that the Participant submit to the Committee a notarized spousal consent
form, executed by his Spouse, equivalent to the spousal consent form required
under the Basic Plan, if a married participant of that plan foregoes a qualified
joint and survivor annuity.



  (b)   The Committee shall have the discretionary authority to deem that a
spousal consent form completed with respect to the Basic Plan shall also apply
to this Plan.

      Article III -Administration; Accrued Benefits; Right to Amend
3.1
  The Committee — the Plan Administrator.
 
   



  3.1.1   Appointment. The Committee shall be appointed from time to time by the
Board to serve at the Board’s pleasure. Any member of the Committee may resign
by delivering his written resignation to the Board. Any member of the Committee
who ends his service as a common-law employee of any Employer shall
simultaneously cease to be a Committee member.



  3.1.2   Role under ERISA. The Committee is the “named fiduciary” for operation
and administration of the Plan and the “administrator” under ERISA. The
Committee is designated as agent for service of legal process.



  3.1.3   Committee establishes Plan procedures. The Committee and its delegates
shall from time to time establish rules and procedures for the administration
and interpretation of the Plan and the transaction of its business.



  3.1.4   Role of human resource and benefits personnel. Employees of an
Employer who are human resources personnel or benefits representatives are the
Committee’s delegates and shall, under the authority of the Committee, perform
the routine administration of the Plan, such as distributing and collecting
forms and providing information about Plan procedures.



  3.1.5   Discretionary power to interpret plan.



  (a)   The Committee has complete discretionary and final authority to
(1) determine all questions, including factual determinations, concerning
eligibility, elections, and benefits under the Plan, (2) construe all terms
under the Plan and the Trust, including any uncertain terms, and (3) determine
all questions concerning Plan administration. All administrative decisions made
by the Committee, and all its interpretations of the Plan documents, shall be
given full deference by any court of law.



  (b)   Information that concerns an interpretation of the Plan or a
discretionary determination, can be properly provided only by the Committee, and
not by any delegate (other than legal counsel).



  (c)   Should any individual receive oral or written information concerning the
Plan, which is contradicted by a subsequent determination by the Committee, then
the Committee’s final determination shall control.



3.2   Rules and Powers of the Committee.



  (a)   Any act that the Plan authorizes or requires the Committee to do may be
done by at least a majority of its members. The action of such a majority shall
constitute the action of the Committee and shall have the same effect for all
purposes as if made by all members of the Committee at the time in office. The
Committee may act without any writing that records its decisions, and need not
document its meetings or teleconferences. The Committee may also act through any
authorized representative. The Committee may appoint one or more investment
managers.



  (b)   The Committee may employ counsel and other agents and may procure such
clerical, accounting, actuarial and other services as they may require in
carrying out the provisions of the Plan. Legal counsel are authorized as the
Committee’s delegates.



  (c)   No member of the Committee shall receive any compensation for his
services as such. All expenses of administering the Plan, including, but not
limited to, fees of accountants, counsel and actuaries shall be paid by each
Employer, to the extent that they are not paid under the Trust.



  (d)   Each member of the Committee may delegate Committee responsibilities
among Employer directors, officers, or employees, and may consult with or hire
outside experts. The expenses of such experts shall be paid by each Employer, to
the extent that they are not paid under the Trust.



  (e)   If an Investment Committee is established, and/or an investment manager
be appointed, then the Committee shall be relieved of all fiduciary duty with
respect to Trust and/or Plan assets under the control of such the Investment
Committee and/or investment manager, to the extent provided by law.



3.3   Claims Procedure.



  (a)   The Committee shall determine Participants’ and Beneficiaries’ rights to
benefits under the Plan. In the event that a Participant or Beneficiary disputes
an initial determination made by the Committee, then he may dispute the
determination only by filing a written claim for benefits.



  (b)   If a claim is wholly or partially denied, the Committee shall provide
the claimant with a notice of denial, generally within 90 days of receipt,
written in a manner calculated to be understood by the claimant and setting
forth:



  (1)   The specific reason(s) for such denial;



  (2)   Specific references to the pertinent Plan provisions on which the denial
is based;



  (3)   A description of any additional material or information necessary for
the claimant to perfect the claim with an explanation of why such material or
information is necessary (if applicable); and



  (4)   Appropriate information as to the steps to be taken if the claimant
wishes the Committee to revise its initial denial. The notice of denial shall be
given within a reasonable time period but no later than 90 days after the claim
is received, unless circumstances require an extension of time for processing
the claim. If such extension is required, written notice shall be furnished to
the claimant within 90 days of the date the claim was received stating that an
extension of time and the date by which a decision on the claim can be expected,
which shall be no more than 180 days from the date the claim was filed.



  (c)   If no written notice of denial is provided by the Committee, then the
claim shall be deemed to be denied, and the claimant may appeal the claim as
though the claim had been denied.



  (d)   The claimant and/or his representative may appeal the denied claim and
may:



  (1)   Request a review by making a written request to the Committee provided
that such a request is made, within 60 days of the date of the notification of
the denied claim;



  (2)   Review pertinent documents.



  (e)   Upon receipt of a request for review, the Committee shall within a
reasonable time period but not later than 60 days after receiving the request,
provide written notification of its decision to the claimant stating the
specific reasons and referencing specific plan provisions on which its decision
is based, unless special circumstances require an extension for processing the
review. If such an extension is required, the Committee shall notify the
claimant of the date, no later than 120 days after receiving the request for
review, on which the Committee will notify the claimant of its decision.



  (f)   In the event of any dispute over benefits under this Plan, all remedies
available to the disputing individual under this Article must be exhausted,
within the specified deadlines, before legal recourse of any type is sought.



3.4   QDRO Claim.

Claims relating to or affected by a domestic relations order as defined by Code
§ 414(p) (“QDRO”) or draft order shall be determined under the Basic Plan
Committee’s procedures concerning domestic relations orders. The claims
procedure described in the preceding section shall not apply to any such
domestic relations order claim.



3.5   Indemnification of Plan Fiduciaries.

To the fullest extent permitted by law, each Employer agrees to indemnify, to
defend, and hold harmless the members of the Investment Committee (if created)
and the Committee and its delegates, individually and collectively, against any
liability whatsoever for any action taken or omitted by them in good faith in
connection with this Plan or their duties hereunder and for any expenses or
losses for which they may become liable as a result of any such actions or
non-actions unless resultant from their own willful misconduct; and each
Employer will purchase insurance for the Investment Committee, and the Committee
and its delegates to cover any of their potential liabilities with regard to the
Plan.



3.6   Power to Execute Plan and Other Documents.

Any Company officer, or any Committee member shall have the authority to execute
governmental filings or other documents relating to the Plan (including the Plan
document), or this authority may be delegated to another officer or employee of
an Employer by either the Board or the Committee.



3.7   Conclusiveness of Records.

In administering the Plan, the Committee may conclusively rely upon an
Employer’s payroll and personnel records maintained in the ordinary course of
business.



3.8   Plan Amendments and Termination.



  3.8.1   General Power to Amend. The Board may at any time amend the Plan in
any respect or suspend or terminate the Plan in whole or in part, without the
consent of any Participant or Beneficiary, or any Employer whose employees are
covered by this Plan, subject to Sections ý3.8.2 and ý3.8.3. Any such amendment,
suspension or termination may be made with or without retroactive effect, save
as provided in Sections ý3.8.2 and ý3.8.3.



  3.8.2   No Cut-Back of Accrued Benefits.

Notwithstanding Section ý3.8.1, this Plan may not be amended or terminated in
any respect that has the effect of reducing or eliminating any Plan benefit that
had accrued as of the effective date of the amendment or termination, unless the
affected Participants or Beneficiaries each give consent. That is, there shall
be no retroactive cut-backs of accrued Plan benefits, without individual
consent. The Committee has discretionary authority as to what constitutes an
“accrued benefit” under this paragraph, and shall not be obliged to adopt the
definition of Code §411(d)(6).



  3.8.3   Restrictions on Amendments.



  (a)   Any amendment of the payment rules of this Plan will affect only those
Plan accruals earned in the service period beginning after the change is
adopted.



  (b)   Any amendment of the defined term “Separation from Service” must satisfy
the timing rules for such an amendment set out in Reg. §1.409A-1(h)(1)(ii).



3.9   Investment Committee.



  3.9.1   Appointment of Investment Committee. The Board may, within its
discretion, appoint an Investment Committee, of at least one person. The
appointment of an Investment Committee shall relieve the Board, the Company, the
Committee, and all participating Employers from all fiduciary responsibility for
all Trust and/or Plan assets under the control of the Investment Committee, to
the fullest extent permitted by law. The Investment Committee, if it is created
by the Board, shall be a fiduciary of the Plan, but shall not be the “named”
fiduciary, as that term derives under ERISA. The Board may also, within its
discretion, decline to create an Investment Committee, or disband it at any
time. Any member of the Investment Committee who ends his service as a
common-law employee of any Employer shall simultaneously cease to be an
Investment Committee member.



  3.9.2   Powers of the Investment Committee, and investment managers.



  (a)   The Investment Committee, if appointed, has the sole and final authority
regarding the investment and management of Trust and/or Plan assets under and
subject to the terms of this Plan and the Trust (if the Trust is established).
The Investment Committee may delegate its responsibilities, appoint investment
managers, oversee its delegates, and each Investment Committee member may
execute documents on behalf of the Investment Committee, with respect to Trust
and/or Plan assets. The Investment Committee shall exercise its powers subject
to the terms of the Trust, if the Trust established or maintained.



  (b)   Should the Investment Committee or the Committee appoint an investment
manager, as that term is defined in ERISA, then the Investment Committee shall
be relieved of all fiduciary duty with respect to Trust and/or Plan assets under
the control of such an investment manager, to the fullest extent provided by
law.



  (c)   Any act which the Plan or Trust authorizes or requires the Investment
Committee to do shall be done by at least a majority of its members. The action
of such a majority shall constitute the action of the Investment Committee and
shall have the same effect for all purposes as if made by all members of the
Committee at the time in office. The Investment Committee may act without any
writing that records its decisions, and need not document its meetings or
teleconferences. The Investment Committee may also act through any authorized
representative.



  (d)   The Investment Committee may employ counsel, outside experts, and other
agents and may procure such clerical, accounting, actuarial and other services
as they may require in carrying out the provisions of the Plan.



  (e)   No member of the Investment Committee shall receive any compensation for
his services as such. All expenses relating to the Investment Committee’s
activities, including, but not limited to, fees of accountants, counsel and
actuaries shall be paid by each Employer, to the extent that they are not paid
under the Trust.

              Article IV -Vesting and Forfeiture
4.1
  Vesting.  

 
         

 
    4.1.1     General rules.
 
           

A Participant shall be initially entitled to a benefit under this Plan only
after satisfying the initial vesting requirements set out in this Section 4.1.
Continued vesting under the Plan after a Participant’s Annuity Starting Date is
subject to the provisions of Section ý4.3.



  4.1.2   Vesting upon death or disability.

A Participant who dies while in active service will become immediately vested in
his Plan benefits, as he would under the Basic Plan, subject to Section ý4.3.
However, a Participant’s disability will not accelerate his vesting under this
Plan.



  4.1.3   Pre-2009 rules.



  4.1.3.1   Introduction. If a Participant’s Annuity Starting Date is determined
under the Pre-2009 rules, then this Section ý4.1.3 will control when he becomes
initially vested in this Plan’s benefits.



  4.1.3.2   General rules. Vesting, as determined under this Section ý4.1.3
shall occur only when the Participant has (1) satisfied the vesting requirements
of the Basic Plan; (2) terminated employment with his respective Employer,
(3) satisfied all eligibility requirements for benefits under this Plan set out
in Section ý2.1.1; and (4) applied and received explicit Committee approval to
receive Plan benefits, with respect to the forfeiture issues addressed by
Section ý4.1.3.3.



  4.1.3.3   Forfeiture determination. A Participant shall not be fully vested
under this Section ý4.1.3 until, following his termination and application for
Plan benefits, the Committee has determined that he is not subject to forfeiture
of his Plan benefits under this Section ý4.1.3.3. Forfeiture of all Plan
benefits (including death benefits and Plan benefits previously paid) under this
Section ý4.1.3.3 shall take place, notwithstanding any contrary Plan provision,
if a Participant: (1) is dismissed for Cause, as defined in Section ý4.2;
(2) becomes employed by a company in substantial competition with an Employer
without Committee approval; or (3) engages in conduct contrary to the best
interests of an Employer.



  4.1.4   Post-2008 rules.



  4.1.4.1   Introduction. If a Participant’s Annuity Starting Date is determined
under the Post-2008 rules, then this Section ý4.1.4 will control when he becomes
initially vested in this Plan’s benefits.



  4.1.4.2   General rules. Vesting, as determined under this Section ý4.1.4
shall occur only when the Participant (or Beneficiary, as applicable) has (1)
completed 10 full Years of Eligibility Service, as that term is defined and
calculated under the Basic Plan (subject only to the exceptions set out in
Sections ý4.1.2 and ý4.1.4.3); (2) terminated employment with his respective
Employer; (3) satisfied all eligibility requirements for benefits under this
Plan, set out in Section ý2.1.1; and (4) paid the requisite FICA tax imposed on
the Participant or Beneficiary, with respect to the Participant’s Plan benefit,
immediately upon termination (or upon the Participant’s death, if earlier), as
set out in Section ý5.2.



  4.1.4.3   Vesting if hired at or after age 60. If a Participant’s initial
vesting is determined under this Section ý4.1.4, and he is hired on or after his
60th birthday, then he shall satisfy the service requirement of Section ý4.1.4.2
by completing 5 full Years of Eligibility Service, rather than the 10 Years that
is generally required under that Section.



  4.1.4.4   Vesting if salary deferrals were not made under Basic Plan. Periods
during which a Participant has not made voluntary salary deferrals under the
Basic Plan (if the highest level of Basic Plan benefits were conditioned on such
deferrals, during those periods) will nevertheless be counted by this Plan under
Section ý4.1.4.2, for the purpose of crediting Years of Eligibility Service, to
the extent that these periods would meet the definition of Years of Eligibility
Service under the terms of the Basic Plan.

             
4.2
  Cause.  

 
         

 
    4.2.1     Cause means the Participant or former Participant’s:
 
           



  (a)   conviction, or having pled guilty or nolo contendere to any felony or
any other crime that would have constituted a felony under the laws of the state
in which the Plan sponsor is headquartered



  (b)   having been indicted for any felony, or any other crime that would have
constituted a felony under the laws of the state in which the Plan sponsor is
headquartered, in connection with the Participant’s employment with any Employer



  (c)   having breached any material provision of any noncompetition,
nonsolicitation or confidentiality agreement with any Employer



  (d)   having committed any fraud, embezzlement, theft, misappropriation of
funds, malicious destruction of an Employer’s property, breach of fiduciary
duty, improper disclosure of an Employer’s trade secrets or any other wrongdoing
against any Employer, provided that any such commission was material



  (e)   having engaged in any willful misconduct resulting in or reasonably
likely to result in a material loss to any Employer or substantial damage to its
reputation, or



  (f)   having willfully breached in any material respect any material provision
of his Employer’s Code of Conduct and, to the extent any such breach is curable,
the Participant has failed to cure such breach within ten (10) days after
written notice of the alleged breach is provided to the Participant.



4.3   Forfeiture after Plan Benefits have Commenced.



  (a)   Notwithstanding any contrary Plan provision, and notwithstanding any
initial vesting determination that may have been made with respect to any
Participant, all Plan Participants are subject to forfeiture of their Plan
benefits after their Annuity Starting Dates have occurred, under this Section
ý4.3.



  (b)   Forfeiture will occur under this Section ý4.3 if the Committee
determines that the former Participant’s actions, either before or after his
Annuity Starting Date, constitute Cause.



  (c)   Such a forfeiture shall be effective as of the date that the events of
forfeiture have occurred, as determined within the sole discretion of the
Committee. The Committee may therefore make a retroactive forfeiture
determination. Any Plan benefits that have been paid after the effective date of
the retroactive forfeiture determination shall be subject to the same procedures
accorded to a mistaken payment under Section ý5.10.



  (d)   A forfeiture under this Section ý4.3 will apply to future Plan benefits
and benefits that have been previously paid, including death benefits under
Sections ý2.3 and ý2.4.



4.4   Determinations by Committee.

The Committee shall have full, final, and discretionary authority to make
determinations under this Article IV. Any forfeiture determination made by the
Committee shall be final, binding, and conclusive upon the Participant and his
Beneficiaries.

      Article V -General Provisions
5.1
  No Assignment or Alienation of Benefits.
 
   

Subject to Sections ý2.3 and ý2.4, and to any QDROs, payment of benefits
pursuant to this Plan shall be made only to Participants. Such benefits shall
not be subject in any manner to the debts or other obligations of the person to
whom they are payable and shall not be subject to transfer, anticipation, sale,
assignment, bankruptcy, pledge, attachment, charge or encumbrance in any manner,
either voluntarily or involuntarily.

              5.2   FICA & Other Withholding Taxes.      
 
    5.2.1     General rules.
 
           



  (a)   Whenever a Plan payment is made to a Participant or Beneficiary, the
Committee shall be entitled to require as a condition of payment that the
recipient remit an amount, sufficient in the Committee’s discretionary
determination to satisfy all applicable FICA, federal, and other tax or
withholding tax requirements. The Committee and any Employer shall be entitled
to deduct such amount from any ultimate Plan payment or payments.



  5.2.2   Post-2008 rules.



  (a)   If a Participant’s Annuity Starting Date is determined under the
Post-2008 rules, then this Section ý5.2.2 shall apply, in addition to or in lieu
of Section ý5.2.1.



  (b)   Upon a Participant’s termination of employment, the Committee and the
Employer have the discretionary power to cause the Plan or the Employer to pay
the portion of FICA and other withholding taxes arising from the Participant’s
estimated accrued Plan benefit that are attributable to the Participant (rather
than the Employer). The Participant will be obliged to repay this amount to the
payor. A withholding will be made from the Participant’s Plan benefits, in order
to reimburse the payor.



5.3   No Right to Continue Employment.

This Plan is voluntary on the part of the Company and each Employer and shall
not be deemed to constitute an employment contract between any Employer and a
Participant and/or consideration for or an inducement for or condition of
employment of any Participant. Nothing in this Plan shall be deemed to give any
employee the right to be retained in the service of any Employer or to interfere
with the right of any Employer to discharge, terminate or lay off any
Participant at any time for any reason.



5.4   Unfunded Plan.

The Plan is intended to constitute an unfunded, nonqualified pension plan for a
select group of management or highly compensated employees, for the purposes of
ERISA.



5.5   Governing Law, Code §409A, and Construction of this Plan Document.



  (a)   It is intended that the Plan conform to and meet the applicable
requirements of ERISA and the Code. Except to the extent preempted by ERISA, the
validity of the Plan or of any of its provisions shall be determined under, and
it shall be construed and administered according to, the laws of the state of
Plan sponsor’s headquarters (including its statute of limitations provisions,
and all substantive and procedural law, and without regard to its choice of laws
provisions).



  (b)   This Plan is intended to conform to the Code, and shall be interpreted
and administered accordingly.



  (c)   This Plan is intended to be compliant with Code §409A (“409A”). The Plan
shall be interpreted and administered to realize that intent.



  (1)   This Plan shall be administered and interpreted to be fully compliant
with 409A, even if this document fails to fully reflect all required 409A
provisions and requirements, or even if its provisions are ambiguous.



  (2)   In connection with the preceding paragraph, if any provision of the Plan
document is found to be noncompliant with Code § 409A in any jurisdiction, the
provision shall be struck as void ab initio and a compliant provision shall be
deemed substituted for the noncompliant provision, so that the substituted
compliant provision may preserve, to the maximum lawful extent, the intent that
this Plan shall be compliant under 409A.



  (3)   Any court or arbitrator taking the actions set out in the preceding
paragraph shall have the authority and shall be instructed to substitute a 409A
compliant provision. Provided, however, that if any noncompliance under 409A is
due to a deficiency of one or more Plan terms or provisions, then appropriate
terms or provisions shall be deemed to be added to cure the noncompliance, so
that the addition preserves, to the maximum lawful extent, the intent that the
Plan be exempt or compliant under 409A. Any such court or arbitrator shall have
authority and shall be instructed to supplement the Plan document with the
appropriate compliant terms or provisions.



5.6   Payment of Benefits.

Plan payments will only be made if prescribed by the terms of the Plan. To the
extent that a Trust is established, Plan benefits will first be paid from the
Trust. The Committee may also discontinue the Trust at any time. In all events,
the rights or entitlement of any Participant or Beneficiary under this Plan
shall be no greater than those of an unsecured general creditor of the Company
or any Employer.



5.7   Payment to a Minor or Incompetent.

If any amount is payable under this Plan to a minor or other legally incompetent
person, such amount may be paid in any one or more of the following ways, as the
Committee in its sole discretion shall determine:



  (a)   To the legal representatives of such minor or other incompetent person;



  (b)   Directly to such minor or other incompetent person;



  (c)   To a parent or guardian of such minor or other incompetent person, to
the person with whom such minor or other incompetent person shall reside, or to
a custodian for such minor under the Uniform Gifts to Minors Act (or similar
statute) of any jurisdiction.



  (d)   Payment to any person in accordance with the foregoing provisions shall
pro tanto discharge each Employer, the members of the Committee, and any person
or corporation making such payment pursuant to the direction of the Committee,
and none of the foregoing shall be required to see to the proper application of
any such payment to such person pursuant to the provisions of this Section ý5.7.
Without in any manner limiting or qualifying the provisions of this Section
ý5.7, if any amount is payable under this Plan to a minor or any other legally
incompetent person, the Committee may in its discretion utilize the procedures
described in Section ý5.7.



5.8   Doubt as to Right to Payment.

If at any time any doubt exists as to the right of any person to any payment
under this Plan or the amount or time of such payment (including, without
limitation, any case of doubt as to identity, or any case in which any notice
has been received from any other person claiming any interest in amounts payable
under this Plan, or any case in which a claim from other persons may exist by
reason of community property or similar laws), the Committee shall be entitled,
in its discretion, to direct that such sum be held as a segregated amount in
trust until such right or amount or time is determined or until order of a court
of competent jurisdiction, or to pay such sum into court in accordance with
appropriate rules of law in such case then provided, or to make payment only
upon receipt of a bond or similar indemnification (in such amount and in such
form as is satisfactory to the Committee).



5.9   Missing Payees.

If all or portion of a Participant’s vested Plan benefit becomes payable and the
Committee after a reasonable search cannot locate the Participant (or his
Beneficiary if such Beneficiary is entitled to payment), then, 5 years after the
Participant’s benefit first became payable under the Plan, a notice shall be
mailed to the last known address of the Participant. If the Participant does not
respond within three months, the Committee may elect, upon advice of counsel, to
remove all records of the Participant’s accrued benefit from the Plan’s current
records and that benefit shall be used to offset future employer Plan
contributions, or for any other Employer purposes, as the Committee determines.
If the Participant or his Beneficiary subsequently presents a valid claim for
benefits to the Committee, the Committee may restore and pay a Plan benefit, if
it determines such action to be appropriate.



5.10   Mistaken Payments.

No Participant or Beneficiary shall have any right to any payment made (1) in
error, (2) in contravention to the terms of the Plan, the Code, or ERISA, or
(3) because the Committee or its delegates were not informed of any death. The
Committee shall have full rights under the law and ERISA to recover any such
mistaken payment, and the right to recover attorney’s fees and other costs
incurred with respect to such recovery. Recovery shall be made from future Plan
payments, or by any other available means.



5.11   Receipt and Release for Payments; Discharge of Liability.



  (a)   Any payment to any Participant, Beneficiary, or to any such person’s
legal representative, parent, guardian, or any person or entity specified by
Section ý5.7 or under any other Plan provision, shall be in full satisfaction of
all claims that can be made under the Plan against the Trustee, the Committee,
any other Plan fiduciary, and each Employer. Each of these persons may require
such Participant, Beneficiary, legal representative, or any other person or
entity described in this Section ý5.11, as a condition precedent to such
payment, to execute a receipt and release thereof in such form as shall be
determined by the fiduciary or Employer.



  (b)   If distribution in respect of a Participant is made under this Plan in a
form, or to a person, reasonably believed by the Committee or its delegate to be
proper, the Plan shall have no further liability with respect to the Participant
(or his spouse or Beneficiary) to the extent of such distribution.



5.12   Illegality of Particular Provisions.

The illegality of any particular provision of this Plan shall not affect the
other provisions thereof, but the Plan shall be construed in all respects as if
such invalid provision were omitted.



5.13   Gender and Number.

If this Plan uses any words denoting masculine gender, they shall be construed
as though they were also used in the feminine gender in all applicable cases;
whenever any words are used in the singular or plural form, they shall be
construed as though they were also used in the other form in all applicable
cases.



5.14   Headings of Sections and Articles.

The headings of Sections and Articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
the Plan, the text shall control..

3

IN WITNESS WHEREOF, on behalf of Loral Space & Communications Inc., a Company
officer or Committee member, authorized under this Plan, has executed this Plan,
the Space Systems/Loral, Inc. Supplemental Executive Retirement Plan, informally
known as the Loral SERP or the Loral Pension SERP, this 17th day of
December 2008.

on behalf of Loral Space & Communications Inc.

      By:/s/ Michael B. Targoff
 

Signature
 

Printed name:
  Michael B. Targoff
 
   
Title:
  Chief Executive Officer and President
 
   

4